DETAILED ACTION
Claims 1, 3-5, and 7-14 were rejected in the Office Action mailed 05/10/2022. 
Applicant filed a response 08/09/2022, and amended claim 1.
Claims 1, 3-5, and 7-14 are pending. 
Claims 1, 3-5, and 7-14 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/09/2022 has been entered.
 	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-4, 7-10, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (KR 20160062349 A; hereinafter Lee), in view of Nguyen Van Duc Long et al., Separation of D-psicose and D-fructose using simulated moving bed chromatography (as provided in IDS filed 04/07/2021; hereinafter Long).

Regarding claims 1, 4 and 7, Lee teaches a method of adjusting the concentration of a D-psicose solution to obtain a D-psicose solution with a concentrated purity of 95% w/w or more (Lee, [0040]) (i.e., a method of preparation for an allulose concentrate solution; D-psicose corresponds to the claimed allulose) comprising,
preparing an enzyme reaction substrate solution using fructose and water (Lee, [0035]) (i.e., aqueous solution), carrying out an enzymatic reaction to obtain a solution with the purity of the D-psicose of about 24% (w/w) (i.e., conversion reaction product of allulose), and removing ionic components to obtain a purified D-psicose solution with a D-psicose purity of about 24%  (Lee, [0036]-[0038]) (i.e., obtaining an allulose aqueous solution);
and introducing the purified D-psicose solution into a low temperature concentrator (Lee, [0038]) (i.e., concentrating the allulose aqueous solution);
wherein the solution is concentrated to 60 brix concentration (Lee, [0038]) (i.e., a step of preparing a low concentrate solution with the total solid content of 10 Brix or more to 60 Brix or less; concentrating after purifying), 
and the concentration is further concentrated (i.e., at least two concentrating steps performed after the step of obtaining purified D-psicose solution) to adjust the concentration to 80 brix (Lee, [0040]) (i.e., a step of preparing a high concentrate solution with a total solid content of more than 60 Brix to 85 Brix or less).
Given Lee teaches the D-psicose solution with a concentrated purity of 95% w/w or more (Lee, [0040]), it is clear that the total solid content of components that are not D-psicose would necessarily be 5% w/w or less, including the content of fructose and reducing sugars (i.e., 100% w/w - 95% w/w = 5% w/w; the content of fructose and reducing sugars is 5% w/w or less, which overlaps with the presently claimed ranges).  
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), for the content of fructose and reducing sugars.

Regarding claims 1 and 4, Lee does not explicitly disclose obtaining an allulose aqueous solution having an allulose purity of 85 % by weight or higher based on 100% by weight of the total solid content by performing simulated moving bed (SMB) chromatography of a conversion reaction product of allulose, and wherein the allulose aqueous solution comprises 90% by weight or higher of allulose based on 100% by weight of the total solid content, as presently claimed.

With respect to the difference, Long teaches wherein D-Psicose was synthesized by the enzymatic conversion of D-fructose (i.e., the conversion reaction product of allulose) (Long, abstract), and wherein separation of D-psicose and D-fructose from binary mixture was successfully performed by using SMB chromatography, resulting in a purity of D-psicose of 99.36% (i.e., allulose purity higher than 85%, and higher than 90%) (Long, page 1994, “5 Conclusions”; Table 4).
As Long expressly teaches, simulated moving bed technology has an efficient use of the stationary and mobile phases, which allows the decrease of solvent consumption and the improvement of productivity (Long, page 1987, “1 Introduction”, paragraph 1), and the SMB process can be used for the complete separation of D-psicose and D-fructose (Long, abstract).
Long is analogous art, as Long is drawn to a method for using simulated moving bed processes to separate D-psicose (Long, abstract).
In light of the motivation of using SMB chromatography to separate a binary mixture of D-psicose and D-fructose taught in Long, it therefore would have been obvious to one of ordinary skill in the art to incorporate the SMB chromatography separation of Long in the step of obtaining a purified D-psicose solution of Lee, in order to decrease solvent consumption, improve productivity, and achieve complete separation of D-psicose, including over that presently claimed, and thereby arrive at the claimed invention.
While Long does not explicitly disclose wherein the purity of D-psicose is by weight based on 100% by weight of the total solid content, as presently claimed, it would have been obvious to one of ordinary skill in the art to use these units, as these are common units in the art, and thereby arrive at the claimed invention. 

Regarding claim 3, Lee further teaches that D-psicose was prepared by crystallization for 80 to 120 hours by repeating it twice, and the mother liquor separated from the crystallization, that is, a D-psicose fraction with a purity of 90% or more was recovered and recycled to an enzymatic reaction at 30 ° C (Lee, [0040]),
and wherein by concentrating in a short time in a low temperature concentrator and at the same time by controlling the temperature in the process using a heat exchanger to obtain a high-purity D-psicose with a purity of 99% or more, excellent production yield of more than 75% (Lee, [0041]). 
While Lee does not explicitly disclose a specific number of times to repeat for the D-psicose solution to go through the low temperature concentrator followed by going through the additional concentrating process using the low temperature concentrator, it would have been obvious to one of ordinary skill in the art to repeat a number of times for the D-psicose solution to go through the low temperature concentrator followed by going through the additional concentrating process using the low temperature concentrator, including that presently claimed, in order to achieve desirable purity level of D-psicose and excellent production yield, and thereby arrive at the claimed invention.

Regarding claim 8, Lee teaches a D-psicose solution with a concentrated purity of 95% w/w or more (Lee, [0040]) (i.e., allulose concentrate solution). 
Lee further teaches a method of producing the D-psicose solution with a concentrated purity of 95% w/w, comprising 
preparing an enzyme reaction substrate solution using fructose and water (Lee, [0035]), carrying out an enzymatic reaction and heating the prepared enzymatic reaction substrate solution to obtain a D-psicose solution with a D-psicose purity of about 24% (Lee, [0036]-[0037]) (i.e., obtaining an allulose aqueous solution containing allulose);
and introducing the D-psicose into a low temperature concentrator (Lee, [0038]) (i.e., distilling the allulose aqueous solution);
wherein the solution is concentrated at a temperature of 65 to 75 oC (Lee, [0038]) (i.e., a temperature of 40 to 85 oC) to 60 brix concentration (Lee, [0038]), and the concentration is further concentrated at a temperature of 65 to 75 oC to adjust the concentration to 80 brix (Lee, [0040]) (i.e., a solid content of 60 Brix or more to 85 Brix or less). 
Given that Lee in view of Long teaches the material of the D-psicose solution with a concentrated purity of 95% w/w or more and the method of making the D-psicose solution with a concentrated purity of 95% w/w or more that are substantially identical to the material of the allulose concentrate solution and the method of making the allulose concentrate solution used in the present invention, as set forth above, it is clear that the D-psicose solution with a concentrated purity of 95% w/w or more of Lee in view of Long would intrinsically have a decreased content of 3.5 % by weight or less, under the storage condition at 35°C for 5 weeks, based on 100 % by weight of the allulose solid content of the D-psicose solution with a concentrated purity of 95% w/w or more before concentration, as presently claimed.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).
	

Regarding claims 9 and 10, Lee further teaches wherein the D-psicose is concentrated at a temperature of 65 to 75 oC (Lee, [0038]) (i.e., the temperature of the solution in the step of preparing the low concentrate solution; within the claimed range of 50 oC to 85 oC), and further concentrated at a temperature of 65 to 75 oC [0040] (i.e., the temperature of the solution in the step of preparing the high concentrate solution is within the claimed range of 40 oC to 75 oC; thus the temperature difference between the two steps is 0 oC to 10 oC, which is within the claimed range of a temperature difference between the two steps of 0 oC to 35 oC).


Regarding claim 13, Lee further teaches wherein the removal of the ion components was controlled to be less than 10 µS/cm by electrical conductivity measurement to purify the enzyme reaction solution (Lee, [0037]), thus obtaining a purified D-psicose solution with a D-psicose purity of about 24% (Lee, [0037]-[0038]) (i.e., allulose aqueous solution that has an electrical conductivity of 10 µS/cm, which is within the claimed range of 0.01 to 100 µS/cm). 

Regarding claim 14, Lee further teaches wherein a D-psicose solution is passed through a strongly acidic cation exchange resin before a weakly basic anion exchange resin remove ionic components (Lee, [0037]) and passing a concentrated D-psicose solution through a continuous column filled with a strongly acidic cation exchange resin with calcium activator (Lee, [0038]).
However, Lee does not explicitly disclose wherein the allulose aqueous solution is an allulose fraction obtained by performing a simulated moving bed (SMB) chromatography separation process using a column chromatograph filled with cation exchange resin attached with a calcium activator, as presently claimed.
With respect to the difference, Long teaches the use of a strong acid cation resin followed by a weak base anion resin (Long, section 3.3.2, paragraph 2) to remove undesirable cations (Long, section 3.3.2, paragraph 3), and columns packed with Dowex 50WX4-Ca2+ ion-exchange resins (Long, abstract, lines 7-8) (i.e., cation exchange resin attached with a calcium activator) for the SMB process to experimentally achieve complete separation of the extract product (i.e., D-psicose) (Long, abstract, lines 12-15). 
As Long expressly teaches, simulated moving bed technology has an efficient use of the stationary and mobile phases, which allows the decrease of solvent consumption and the improvement of productivity (Long, page 1987, col 1). Additionally, Long expressly teaches SMB with Dowex 50WX4-Ca2+ ion-exchange resin can be used for the complete separation of D-psicose and D-fructose (Long, abstract). 
Long is analogous art, as Long is drawn to a method for using simulated moving bed processes to separate D-psicose (Long, abstract).
In light of the motivation of using columns packed with Dowex 50WX4-Ca2+ ion-exchange resins (i.e., cation exchange resin attached with a calcium activator) for the SMB process for separating D-psicose and D-fructose taught in Long, it therefore would have been obvious to one of ordinary skill in the art to incorporate the SMB chromatography separation process of Long in the step of obtaining a purified D-psicose solution of Lee, in order to decrease solvent consumption, improve productivity, and achieve complete separation of D-psicose, and thereby arrive at the claimed invention.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Long, as applied to claim 1, further in view of Sanshin: Rising Thin Film Vacuum Evaporator (hereinafter Sanshin).
Regarding claim 5, Lee further discloses a method for producing D-psicose without thermal denaturation (Lee, [0009]) and wherein the purified D-psicose solution is introduced into a low temperature concentrator, such a forced thin film evaporator, and concentrated (Lee, [0038]).
However, Lee does not explicitly disclose wherein the distilling is performed using a thin film vacuum evaporator or a multiple effect evaporator, as presently claimed.
With respect to the difference, Sanshin teaches an evaporator that evaporates liquids at a lower temperature (Sanshin, Features, lines 8-9) and a thin film vacuum evaporator (Sanshin, title) (i.e., performing distillation using a thin film vacuum evaporator).
As Sanshin expressly teaches, a thin film vacuum evaporator can be used to evaporate water from solutions to recover solutions at their prescribed concentrations (Sanshin, lines 1-2) and evaporates liquids at lower temperatures under vacuum condition to avoid unfavorable changes in the liquid (Sanshin, Features, lines 8-9).
Sanshin is analogous art, as Sanshin is drawn to using lower temperatures (Sanshin, Features, line 8) for evaporating water from dilute solutions to recover solutions at their prescribed concentrations (Sanshin, lines 1-2). 
In light of the motivation of using a thin film vacuum evaporator taught in Sanshin, it therefore would have been obvious to one of ordinary skill in the art to use the thin film vacuum evaporator of Sanshin for the concentration steps in Lee, in order to recover solutions at their prescribed concentrations using lower temperatures to avoid unfavorable changes in the liquid, and thereby arrive at the claimed invention.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Long, as applied to claim 1, further in view of Eckles, et al., When to Use High-Vacuum Distillation, May 1991, Chemical Engineering (New York), Volume 98, pages 201-203 (Year: 1991) (hereinafter Eckles).
Regarding claim 11, Lee does not explicitly disclose wherein the concentrating is performed under the pressure condition of 0.0001 – 10 mmHg, as presently claimed.
With respect to the difference, Eckles teaches a processing method used for separating materials that are thermally sensitive (Eckles, page 201, paragraph 1) and the use of vacuum distillation processes at pressures below 5 mm Hg (Eckles, page 202, paragraph 9), such as for molecular distillation, which refers to separations at 0.3-0.003 mm Hg pressure, or unobstructed-path distillation, which refers to separations at 0.5-0.02 mm Hg (Eckles, page 201, paragraph 2) (i.e., pressure condition of 0.0001 – 10 mmHg).
As Eckles expressly teaches, vacuum distillation, can be used to separate or purify thermally sensitive materials, such as materials that decompose at elevated temperatures (Eckles, page 201, paragraph 1), because very low pressures allow substantially lower operating temperatures than atmospheric distillations (Eckles, page 202, paragraph 8).
Eckles is analogous art, as Eckles is drawn to a method of distilling a thermally sensitive material (Eckles, page 201, paragraph 1).
In light of the motivation of using vacuum distillation processes at pressures below 5 mm Hg (i.e., pressure condition of 0.0001 – 10 mmHg) taught in Eckles, it therefore would have been obvious to one of ordinary skill in the art to incorporate the pressure condition of the vacuum distillation process of Eckles for the concentration steps in Lee, in order to separate thermally sensitive materials at lower temperatures, and thereby arrive at the claimed invention.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Long, as applied to claim 1, further in view of Stawski et al. (WO 2017059352 A1; hereinafter Stawski). 
Regarding claim 12, Lee further teaches processing a D-psicose solution (Lee, [0038]). 
However, Lee does not explicitly disclose wherein the allulose aqueous solution has a viscosity of 2 cps to 40 cps at 45 oC, as presently claimed. 
With respect to the difference, Stawski teaches processing an allulose syrup (Stawski, [0022]), and wherein the allulose comprises a solids content of about 1-95%, or from about 20-75% by weight of the allulose syrup (Stawski, [0022]). 
Stawski further teaches adjusting the solids content can alter the physical properties of the allulose syrup, such as viscosity, to achieve desired attributes for processing or product performance (Stawski, [0022]).
	Although there are no explicit disclosures on the viscosity at 45 oC of the D-psicose solution as presently claimed, it has long been an axiom of United States patent law that it is not inventive to discover the optimum or workable ranges of result-effective variables by routine experimentation. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003) (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Boesch, 617 F.2d 272, 276 (CCPA 1980) (“[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”); In re Aller, 220 F.2d 454, 456 (CCPA 1955) (“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”). “Only if the ‘results of optimizing a variable’ are ‘unexpectedly good’ can a patent be obtained for the claimed critical range.” In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997) (quoting In re Antonie, 559 F.2d 618, 620 (CCPA 1977)).
	At the time of the invention, it would have been obvious to one of ordinary skill in the art to vary the viscosity at 45 oC of the D-psicose solution in Lee, including over the amounts presently claimed, in order to achieve desired attributes for processing or product performance (Stawski, [0022]), and thereby arrive at the claimed invention. 


Response to Arguments
In response to the amendments in claim 1, the previous claim objections and 35 U.S.C. 112 (b) rejections  are withdrawn from the record. 

Applicant primarily argues:
“…the specific purpose of Lee is to reuse in the enzymatic reaction process the fructose mother liquor and the crystallization separation mother liquor recovered in the continuous chromatography separation step. In view of this specific purpose of Lee, one of ordinary skill in the art would not add the SMB chromatography separation step of Long prior to the first concentrating step of Lee.”
Remarks, p. 7
The Examiner respectfully traverses as follows:

Applicant primarily argues that one of ordinary skill in the art would not add the SMB chromatography separation step of Long prior to the first concentrating step of Lee. However, the fact remains that Lee teaches carrying out an enzymatic reaction to obtain a solution with the purity of the D-psicose of about 24% (w/w) (i.e., conversion reaction product of allulose), and removing ionic components to obtain a purified D-psicose solution with a D-psicose purity of about 24% (i.e., obtaining an allulose aqueous solution; purification of the D-psicose solution) (Lee, [0036]-[0038]). Long is taught to incorporate the SMB chromatography separation of Long in the purification step of Lee, in order to decrease solvent consumption, improve productivity, and achieve complete separation of D-psicose, wherein 99.04% purity of D-psicose is achieved (Long, page 1994, “5 Conclusions”; Table 4; Abstract). See pages 3-6 set forth above. Therefore, one of ordinary skill in the art would understand to incorporate the SMB chromatography separation of Long in purification step of Lee, in order to further improve the process of Lee.  It is the examiner’s position that Lee in view of Long meets the present claims, absent evidence to the contrary.

Applicant further argues:
“As stated in paragraphs [0036] and [0038] of Lee, the purified D-psicose solution having a purity of about 24% is subject to SMB chromatography after it is introduced into the low temperature concentrator. In other words, Lee teaches concentrating step before performing SMB chromatography, and further discloses only single concentrating step after performing the SMB chromatography. Thus, the reference fails to teach the instantly claimed limitation ‘the at least two concentrating steps are performed after the step of performing SMB chromatography of the conversion reaction product of allulose.’

Further, when Lee is modified by Long as the Examiner alleges, the first concentration step of Lee performed before the chromatography step becomes meaningless because Lee's solution after the chromatography process would necessarily contain excessive water. Because Lee specifically teaches performing only a single concentration step after the chromatography step, Lee's product would still contain the problem the instantly claimed invention is intended to solve by performing at least two concentrating steps performed after the step of performing SMB chromatography of the conversion reaction product of allulose.”
Remarks, p. 7-8
The Examiner respectfully traverses as follows:
One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Further, Lee teaches carrying out an enzymatic reaction to obtain a solution with the purity of the D-psicose of about 24% (w/w) (i.e., conversion reaction product of allulose), and removing ionic components to obtain a purified D-psicose solution to obtain a purified D-psicose solution with a D-psicose purity of about 24% (i.e., obtaining an allulose aqueous solution; purification of the D-psicose solution) (Lee, [0036]-[0038]), as set forth on pages 3-4 above, then carrying out the step of concentrating the purified D-psicose solution to 60 brix concentration (Lee, [0038]), and the concentration is further concentrated (i.e., at least two concentrating steps performed after the step of obtaining purified D-psicose solution) to adjust the concentration to 80 brix (Lee, [0040]),  as set forth on pages 3-4, above.  Long is taught to incorporate the SMB chromatography separation of Long in the purification step of Lee (ie, before the at least two concentrating step of Lee), in order to decrease solvent consumption, improve productivity, and achieve complete separation of D-psicose, wherein 99.04% purity of D-psicose is achieved (Long, page 1994, “5 Conclusions”; Table 4; Abstract). See pages 4-6 set forth above. Therefore, Lee in view of Long would have the SMB chromatography separation before the step of concentrating the purified D-psicose solution to 60 brix, i.e., two concentrating steps performed after the SMB chromatography separation. Additionally, therefore one of ordinary skill in the art would understand to incorporate the SMB chromatography separation of Long in purification step of Lee, in order to further improve the process of Lee. It is the examiner’s position that Lee in view of Long meet the present claims, absent evidence to the contrary.

Applicant further argues:
“…when the at least two concentrating steps are performed with the allulose aqueous solution having an allulose purity of 85 % by weight or higher based on 100% by weight of the total solid content obtained after performing simulated moving bed (SMB) chromatography of the conversion reaction product of allulose, the conversion of allulose to impurities in the concentration process can be minimized and the allulose content can be maximized, thereby producing allulose at a high yield. For example, the results of measuring the content of allulose in agricultural and livestock products according to the storage period and storage temperature according to Example 4 of the present application are shown in Table 6. As seen in Table 6 of the instant application, in the 35°C storage stability test result, the width of decrease of the content was 4.1 % of Comparative example, 1.1 % of Example 2, and 1 .3% of Example 3, respectively, and therefore, by lowering the concentration temperature, the effect of improving the stability of allulose was obtained”
Remarks, p. 8
The Examiner respectfully traverses as follows:
The data to establish the improvement is unpersuasive for the reasons set forth below.
Firstly, the data is not commensurate in scope with the scope of the claims.  Specifically, the data only uses an allulose aqueous solution having a specific amount of allulose purity of by performing specific type of a “high purity” chromatography (i.e., using Ca+ type resin) of the conversion reaction product of allulose; and using specific concentrating, with a specific concentrating method (i.e., with multiple effect evaporator or with thin film evaporator), the allulose aqueous solution at a specific temperature (i.e., 50 to 70oC or 40 to 60oC), wherein the specific number of concentrating is performed (i.e., two steps) comprising a step of preparing a low concentrate solution with a specific total solid content (i.e., 30.8 or 54.6 Brix) and a step of preparing a high concentrate solution with a specific total solid content (i.e., 70.3 or 70.5 Brix), wherein the allulose concentrate solution has specific allulose purity (i.e., 97.6% or 96.9% wt/wt) and a specific content of fructose and reducing sugars (i.e., 2.5% wt/wt or 3.0% wt/wt), while the present claims broadly encompass obtaining an allulose aqueous solution having an allulose purity of 85 % by weight or higher based on 100% by weight of the total solid content by performing any type of simulated moving bed (SMB) chromatography of the conversion reaction product of allulose; and concentrating the allulose aqueous solution performed at 40 to 85 °C, wherein the concentrating, using any concentrating method, is performed by at least two concentrating steps comprising a step of preparing a low concentrate solution with a total solid content of 10 Brix or more to 60 Brix or less and a step of preparing a high concentrate solution with a total solid content of more than 60 Brix to 85 Brix or less, wherein the allulose aqueous solution to be concentrated is obtained to perform any type simulated moving bed (SMB) chromatography of the conversion reaction product of allulose, and wherein the allulose concentrate solution has allulose purity of 90% wt/wt or more, and the content of fructose and reducing sugars of 4.5% by weight or less.
Further, it is unclear if the “high purity” chromatography used in the working examples is “simulated moving bed chromatography” as presently claimed. Therefore, it is unclear if the data is commensurate in the scope with the scope of the claims.

Furthermore, there is no data to show (1) using an allulose aqueous solution having the upper and lower ends of allulose purity, (2) using the upper end of concentrating temperature, (3) using the upper amount of concentrating steps, (4) using a low concentrate solution with the upper and lower ends of solid content, (5) using a high concentrate solution with the upper and lower ends of solid content, and (6) using an allulose concentrate solution having the upper and lower ends of allulose purity and the upper and lower ends of the content of fructose and reducing sugars. 

As set forth in MPEP 716.02(d), whether unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support”. In other words, the showing of unexpected results must be reviewed to see if the results occurred over the entire claimed range, In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). Applicants have not provided data to show that the unexpected results do in fact occur over the entire claimed range of over the entire claimed ranges of an allulose purity in an allulose aqueous solution, concentrating temperature, numbers of concentrating steps, a solid content of a low concentrate solution, a solid content of a high concentrate solution, an allulose purity in an allulose concentrate solution.

Secondly, there is no proper side-by-side comparison. Specifically, not only Comparative Example and Working Examples have different numbers of concentrating steps (i.e., Comparative Example has one concentrating step, while Working Examples have two steps), but the temperature of the concentrating step(s) in Comparative Example and Working Examples are different (i.e., The solution temperature in Comparative Example is 86 to 100 oC, while the solution temperature in Working Examples are 50 to 60oC or 40 to 60oC). Therefore, it is unclear what factor(s) in Comparative Example would have lowered the stability of the allulose, compared to the Working Examples, e.g., the number of concentrating steps, the temperature of the concentrating step, or the combination thereof.

Thirdly, the data is not commensurate in scope with the closest prior art.  It is noted that the closest prior art, Lee, already recognizes the criticality of using the claimed concentration steps, i.e., and introducing the purified D-psicose solution into a low temperature concentrator (Lee, [0038]) (i.e., concentrating the allulose aqueous solution); wherein the solution is concentrated at a temperature of 65 to 75 oC (Lee, [0038]) (i.e., a temperature of 40 to 85 oC) to 60 brix concentration (Lee, [0038]) (i.e., a step of preparing a low concentrate solution with the total solid content of 10 Brix or more to 60 Brix or less), and the concentration is further concentrated at a temperature of 65 to 75 oC to adjust the concentration to 80 brix (Lee, [0040]) (i.e., a step of preparing a high concentrate solution with a total solid content of more than 60 Brix to 85 Brix or less).  See page 7 set forth above.

Finally, regarding the criticality of using the SMB chromatography, first, there is no data to support the position. Second, even if there was a data to show the criticality of SMB chromatography, it is noted that Long expressly teaches using SMB chromatography would have an efficient use of the stationary and mobile phases, which allows the decrease of solvent consumption and the improvement of productivity (Long, page 1987, “1 Introduction”, paragraph 1), and the SMB chromatography process can be used for the complete separation of D-psicose and D-fructose (i.e., providing a D-psicose purity of 99.04% and yield of 97.46%) (Long, abstract), wherein a separation of D-psicose and D-fructose from binary mixture was successfully performed by using SMB chromatography, resulting in a purity of D-psicose of 99.36% (i.e., allulose purity higher than 85%, and higher than 90%) (Long, page 1994, “5 Conclusions”; Table 4). Therefore, the result is not unexpected or surprising.

	Therefore, the Examiner has fully considered Applicant’s arguments, but they are found unpersuasive.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
An et al. (KR 2017072849 A; hereinafter An) discloses preparing a D-psicose solution with purity about 24% (w/w) (An, [0041]), wherein the D-psicose solution is passed through a packed column comprising strong acidic cation exchange resin (BayerS1668) (An, [0045]), then concentrated to 60 Brix% (An, [0048]), then concentrated to 80.0 Brix (%) and then purity 95% (w/w) (An, [0051]), wherein the step of obtaining the purified D-psicose solution comprises desalting and passing the desalting and passing the desalted D-psicose solution through continuous chromatography packed with an ion exchange resin having a calcium activator attached thereto to obtain a purified D-psicose solution, wherein the step of passing the continuous chromatography may be a simulated moving bed (SMB) process, wherein separation by continuous chromatography can also be performed in order to purify high purity D-psicose (An, [0022]-[0023]; [0025]).
The Examiner has provided a machine translation of KR 2017072849 A. The citations of the prior art in this rejection refer to the machine translation.
	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RITU SHIRALI whose telephone number is (571)272-2241. The examiner can normally be reached Monday - Friday: 10am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571)270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/R.S.S./Examiner, Art Unit 1732                                                                                                                                                                                                        /STEFANIE J COHEN/Examiner, Art Unit 1732                                                                                                                                                                                                        8/20/22